 

Exhibit 10(v)

 

Execution Version

 

AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED SECOND LIEN PLEDGE AGREEMENT, dated as of September 8,
2016 (as restated, amended, modified or supplemented from time to time, this
“Agreement”), is given by K. HOVNANIAN ENTERPRISES, INC., a California
corporation (the “Issuer”), HOVNANIAN ENTERPRISES, INC., a Delaware corporation
(“Hovnanian”), each of the undersigned parties listed on SCHEDULE A hereto AND
EACH OF THE OTHER PERSONS AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO
TIME BY JOINDER, ASSUMPTION OR OTHERWISE (together with the Issuer and
Hovnanian, each a “Pledgor” and collectively the “Pledgors”), as a Pledgor of
the equity interests in the Companies (as defined herein), as more fully set
forth herein, to WILMINGTON TRUST, NATIONAL ASSOCIATION, in its capacity as
Joint Collateral Agent (as defined below), for the benefit of itself, the
Trustees (as defined below), the Notes Collateral Agents (as defined below) and
the Noteholders (as defined below) (the “Collateral Agent”).

 

WHEREAS, the Issuer, Hovnanian, and each of the other guarantors party thereto
entered into the Indenture dated as of October 2, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“9.125% Indenture”) with Wilmington Trust, National Association, as trustee (in
such capacity, the “9.125% Trustee”) and as collateral agent (in such capacity,
the “9.125% Collateral Agent”), pursuant to which the Issuer has issued, and may
from time to time issue, 9.125% Senior Secured Second Lien Notes due 2020
(collectively, the “9.125% Notes”) upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, in connection with the 9.125% Indenture, the Pledgors entered into the
Second Lien Pledge Agreement, dated as of October 2, 2012 (as heretofore
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Existing Pledge Agreement”), in favor of the 9.125% Collateral Agent,
for the benefit of itself, the 9.125% Trustee and the 9.125% Noteholders (as
defined below);

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
entered into the Indenture dated as of September 8, 2016 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“10.000% Indenture” and together with the 9.125% Indenture, the “Indentures”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“10.000% Trustee” and together with the 9.125% Trustee, the “Trustees”) and
collateral agent (in such capacity, the “10.000% Collateral Agent” and together
with the 9.125% Collateral Agent, the “Notes Collateral Agents”), pursuant to
which the Issuer has issued, and may from time to time issue, its 10.000% Senior
Secured Second Lien Notes due 2018 (collectively, the “10.000% Notes” and
together with the 9.125% Notes, the “Secured Notes”) upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, in connection with the 10.000% Indenture, the Issuer, Hovnanian, each
of the other Pledgors, the 9.125% Collateral Agent and the 10.000% Collateral
Agent entered into the Second Lien Collateral Agency Agreement, dated as of
September 8, 2016 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Second Lien Collateral Agency Agreement”),
pursuant to which the Issuer and the 10.000% Collateral Agent appointed the
9.125% Collateral Agent to act as collateral agent on behalf of the 10.000%
Secured Parties, in addition to acting as collateral agent on behalf of the
9.125% Secured Parties, pursuant to this Agreement and the other Security
Documents (the 9.125% Collateral Agent, in such capacity as collateral agent for
the Secured Parties, the “Joint Collateral Agent”) and the 9.125% Collateral
Agent accepted such appointment;

 

 
 

--------------------------------------------------------------------------------

 

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Credit Agreement, dated as of July 29, 2016, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust, National Association, in its capacity as administrative agent
acting as collateral agent (in such capacity, the “Senior Credit Agreement
Administrative Agent”) and the lenders party thereto;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the Indenture, dated as of October 2, 2012, with Wilmington Trust,
National Association, as trustee (in such capacity, the “Senior Notes Trustee”)
and as collateral agent (in such capacity, the “Senior Notes Collateral Agent”),
pursuant to which the Issuer has issued, and may from time to time issue, its
7.25% Senior Secured First Lien Notes due 2020 upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, the Grantors party thereto, the Senior Notes
Trustee, the Senior Notes Collateral Agent, the Senior Credit Agreement
Administrative Agent, the 9.125% Trustee, the 9.125% Collateral Agent, the
10.000% Trustee, the 10.000% Collateral Agent, the Joint Collateral Agent and
the Mortgage Tax Collateral Agent have entered into the Amended and Restated
Intercreditor Agreement dated as of September 8, 2016 (as amended, supplemented,
amended or restated or otherwise modified from time to time, the “Intercreditor
Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, in connection with the Indentures, the Pledgors are required to execute
and deliver this Agreement to secure their obligations with respect to the
Indentures and the Secured Notes; and

 

WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies.

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree to amend and restate the Existing Pledge Agreement in its entirety as
follows:

 

1.     Defined Terms.

 

(a)     Except as otherwise expressly provided herein, capitalized terms used in
this Agreement (including the recitals above) shall have the respective meanings
assigned to them in the Indentures or, if not defined herein or therein, in the
Intercreditor Agreement. Where applicable and except as otherwise expressly
provided herein, terms used herein (whether or not capitalized) that are defined
in Article 8 or Article 9 of the Uniform Commercial Code as enacted in the State
of New York, as amended from time to time (the “Code”), and are not otherwise
defined herein, in the Indentures or in the Intercreditor Agreement shall have
the same meanings herein as set forth therein.

 

(b)     “9.125% Noteholder” shall mean a “Holder” or “Holder of Notes” as
defined in the 9.125% Indenture.

 

(c)     “9.125% Secured Obligations” shall mean all Indebtedness and other
Obligations under, and as defined in, the 9.125% Indenture, the 9.125% Notes,
the Guarantees (as defined in the 9.125% Indenture) and the related Noteholder
Collateral Documents, together with any extensions, renewals, replacements or
refundings thereof and all costs and expenses of enforcement and collection,
including reasonable attorney’s fees, expenses and disbursements.

 

 
2

--------------------------------------------------------------------------------

 

 

(d)     “9.125% Secured Parties” shall mean the collective reference to the
Collateral Agent, the 9.125% Trustee, the 9.125% Collateral Agent and the 9.125%
Noteholders, in each case to which Secured Obligations are owed.

 

(e)     “10.000% Noteholder” shall mean a “Holder” or “Holder of Notes” as
defined in the 10.000% Indenture.

 

(f)     “10.000% Secured Obligations” shall mean all Indebtedness and other
Obligations under, and as defined in, the 10.000% Indenture, the 10.000% Notes,
the Guarantees (as defined in the 10.000% Indenture) and the related Noteholder
Collateral Documents, together with any extensions, renewals, replacements or
refundings thereof and all costs and expenses of enforcement and collection,
including reasonable attorney’s fees, expenses and disbursements.

 

(g)     “10.000% Secured Parties” shall mean the collective reference to the
Collateral Agent, the 10.000% Trustee, the 10.000% Collateral Agent and the
10.000% Noteholders, in each case to which Secured Obligations are owed.

 

(h)     “Collateral Agency Agreement” shall have the meaning ascribed to such
term in the Security Agreement.

 

(i)     “Company” shall mean individually each Restricted Subsidiary, and
“Companies” shall mean, collectively, all Restricted Subsidiaries.

 

(j)     “Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.

 

(k)     “Margin Stock” shall have the meaning specified in Section 4(a).

 

(l)     “Noteholders” shall mean the collective reference to the 9.125%
Noteholders and the 10.000% Noteholders.

 

(m)     “Noteholder Collateral Document” shall mean any agreement, document or
instrument pursuant to which a Lien is granted by the Issuer or any Guarantor to
secure any Secured Obligations or under which rights or remedies with respect to
any such Liens are governed, as the same may be amended, restated or otherwise
modified from time to time.

 

(n)     “Noteholder Documents” shall mean collectively (a) the Indentures, the
Secured Notes and the Noteholder Collateral Documents and (b) any other related
document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Secured
Obligations as the same may be amended, restated or otherwise modified from time
to time.

 

(o)     “Official Body” shall mean any national, federal, state, local or other
governmental or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.

 

(p)     “Perfection Agent” shall mean (i) prior to the Discharge of Senior
Claims, the Controlling Senior Collateral Agent (including, with respect to any
Pledged Collateral delivered to or held by the Perfection Agent, in its capacity
as bailee for the Collateral Agent, the Trustees, the Notes Collateral Agents
and the Noteholders under Section 5.5 of the Intercreditor Agreement) and (ii)
thereafter, the Collateral Agent.

 

 
3

--------------------------------------------------------------------------------

 

 

(q)     “Perfection Certificate” shall mean with respect to any Pledgor, a
certificate substantially in the form of Exhibit C to the Security Agreement,
completed and supplemented with the schedules contemplated thereby, and signed
by an officer of such Pledgor.

 

(r)     “Pledged Collateral” shall mean and include the following with respect
to each Company: (i) the capital stock, shares, securities, investment property,
member interests, partnership interests, warrants, options, put rights, call
rights, similar rights, and all other ownership or participation interests, in
any Company and K. Hovnanian JV Holdings, L.L.C. owned or held by any Pledgor at
any time including those in any Company hereafter formed or acquired, (ii) all
rights and privileges pertaining thereto, including without limitation, all
present and future securities, shares, capital stock, investment property,
dividends, distributions and other ownership interests receivable in respect of
or in exchange for any of the foregoing, all present and future rights to
subscribe for securities, shares, capital stock, investment property or other
ownership interests incident to or arising from ownership of any of the
foregoing, all present and future cash, interest, stock or other dividends or
distributions paid or payable on any of the foregoing, and all present and
future books and records (whether paper, electronic or any other medium)
pertaining to any of the foregoing, including, without limitation, all stock
record and transfer books and (iii) whatever is received when any of the
foregoing is sold, exchanged, replaced or otherwise disposed of, including all
proceeds, as such term is defined in the Code, thereof; provided, however, that
notwithstanding any of the other provisions set forth in this Agreement, this
Agreement shall not constitute a grant of a security interest in, and the
Pledged Collateral shall not include, (i) any property or assets constituting
“Excluded Property” (as defined in the Indentures) or (ii) any property to the
extent that such grant of a security interest is prohibited by any applicable
Law of an Official Body, requires a consent not obtained of any Official Body
pursuant to such Law or is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement governing such
Investment Property, or Pledged Note except to the extent that such Law or the
term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable Law
including Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any
successor provision or provisions). The Collateral Agent agrees that, at any
Pledgor’s reasonable request and expense, it will provide such Pledgor
confirmation that the assets described in this paragraph are in fact excluded
from the Pledged Collateral during such limited period only upon receipt of an
Officers’ Certificate or an Opinion of Counsel to that effect. Notwithstanding
the foregoing, in the event that Rule 3-16 of Regulation S-X under the
Securities Act requires (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would require) the filing with
the SEC of separate financial statements of the Issuer, any Guarantor or K.
Hovnanian JV Holdings, L.L.C., then the capital stock or other securities of the
Issuer, such Guarantor or K. Hovnanian JV Holdings, L.L.C., as applicable, shall
automatically be deemed released and not to be and not to have been part of the
Pledged Collateral but only to the extent necessary to not be subject to such
requirement. In such event, this Agreement may be amended or modified, without
the consent of any Noteholder upon the Collateral Agent’s receipt of an
Officers’ Certificate from the Issuer stating that such amendment is permitted
hereunder and that all conditions precedent to such amendment have been complied
with, which the Collateral Agent shall be entitled to conclusively rely upon, to
the extent necessary to evidence the release of the lien created hereby on the
shares of capital stock or other securities that are so deemed to no longer
constitute part of the Pledged Collateral.

 

 
4

--------------------------------------------------------------------------------

 

 

(s)     “Secured Obligations” shall mean the collective reference to the 9.125%
Secured Obligations and the 10.000% Secured Obligations.

 

(t)     “Secured Parties” shall mean the collective reference to the 9.125%
Secured Parties and the 10.000% Secured Parties.

 

(u)     “Security Agreement” shall mean the Amended and Restated Second Lien
Security Agreement dated as of the date hereof among the Issuer, Hovnanian and
certain of their respective subsidiaries and the Collateral Agent, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

2.     Grant of Security Interests.

 

(a)     To secure the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of all Secured
Obligations, in full, each Pledgor hereby grants to the Collateral Agent a
continuing security interest under the Code in and hereby pledges to the
Collateral Agent, in each case for its benefit and the ratable benefit of the
Secured Parties, all of such Pledgor’s now existing and hereafter acquired or
arising right, title and interest in, to, and under the Pledged Collateral,
whether now or hereafter existing and wherever located, subject only to the
Liens securing the Senior Claims and other Permitted Liens.

 

(b)     Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Perfection Agent (or with a Person designated by
the Perfection Agent to hold the Pledged Collateral on behalf of the Perfection
Agent) in pledge, all of such Pledgor’s certificates, instruments or other
documents comprising or evidencing the Pledged Collateral, together with undated
stock powers or similar transfer documents signed in blank by such Pledgor. In
the event that any Pledgor should ever acquire or receive certificates,
securities, instruments or other documents evidencing the Pledged Collateral,
such Pledgor shall deliver to and deposit with the Perfection Agent in pledge,
all such certificates, securities, instruments or other documents which evidence
the Pledged Collateral.

 

3.     Further Assurances.

 

Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time, subject to the terms of the Intercreditor
Agreement and the Second Lien Collateral Agency Agreement, each Pledgor (in its
capacity as a Pledgor and in its capacity as a Company) shall execute and
deliver to the Collateral Agent all financing statements, continuation financing
statements, assignments, certificates and documents of title, affidavits,
reports, notices, schedules of account, letters of authority, further pledges,
powers of attorney and all other documents (collectively, the “Security
Documents”) as may be required under applicable law to perfect and continue
perfecting and to create and maintain the status of the Collateral Agent’s
security interest in the Pledged Collateral, subject only to the Liens securing
the Senior Claims and other Permitted Liens and to fully consummate the
transactions contemplated under this Agreement. Each Pledgor shall record any
one or more financing statements under the applicable Uniform Commercial Code
with respect to the pledge and security interest herein granted. Each Pledgor
hereby irrevocably makes, constitutes and appoints the Collateral Agent (and any
of the Collateral Agent’s officers or employees or agents designated by the
Collateral Agent) as such Pledgor’s true and lawful attorney with power to sign
the name of such Pledgor on all or any of the Security Documents which, pursuant
to applicable law, must be executed, filed, recorded or sent in order to perfect
or continue perfecting the Collateral Agent’s security interest in the Pledged
Collateral in any jurisdiction. Such power, being coupled with an interest, is
irrevocable until all of the Secured Obligations have been indefeasibly paid, in
cash, in full.

 

 
5

--------------------------------------------------------------------------------

 

 

4.     Representations and Warranties.

 

Each Pledgor hereby, jointly and severally, represents and warrants to the
Collateral Agent as follows:

 

(a)     The Pledged Collateral of such Pledgor does not include Margin Stock.
“Margin Stock” as used in this clause (a) shall have the meaning ascribed to
such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;

 

(b)     The Pledgor has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than Permitted Liens;

 

(c)     The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral of
such Pledgor have been duly authorized and validly issued to such Pledgor, are
fully paid and nonassessable and constitute one hundred percent (100%) of the
issued and outstanding capital stock, member interests or partnership interests
of each Company;

 

(d)     Upon the completion of the filings and other actions specified on
Schedule B attached hereto, the security interests in the Pledged Collateral
granted hereunder by such Pledgor shall be valid and perfected, subject to the
Lien of no other Person (other than Permitted Liens);

 

(e)     There are no restrictions upon the transfer of the Pledged Collateral
(other than restrictions that have been waived pursuant to Section 24 hereof)
and such Pledgor has the power and authority and unencumbered right to transfer
the Pledged Collateral owned by such Pledgor free of any Lien (other than
Permitted Liens) and without obtaining the consent of any other Person;

 

(f)     Such Pledgor has all necessary power to execute, deliver and perform
this Agreement;

 

(g)     This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of each Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;

 

(h)     Neither the execution or delivery by each Pledgor of this Agreement, nor
the compliance with the terms and provisions hereof, will violate any provision
of any Law or conflict with or result in a breach of any of the terms,
conditions or provisions of any judgment, order, injunction, decree or ruling of
any Official Body to which any Pledgor or any of its property is subject or any
provision of any material agreement or instrument to which Pledgor is a party or
by which such Pledgor or any of its property is bound;

 

(i)     Each Pledgor’s exact legal name is as set forth on such Pledgor’s
signature page hereto;

 

(j)     The jurisdiction of incorporation, formation or organization, as
applicable, of each Pledgor is as set forth on Schedule 1(a) to the Perfection
Certificate;

 

(k)     Such Pledgor’s chief executive office is as set forth on Schedule 2(a)
to the Perfection Certificate; and

 

 
6

--------------------------------------------------------------------------------

 

 

(l)     All rights of such Pledgor in connection with its ownership of each of
the Companies are evidenced and governed solely by the stock certificates,
instruments or other documents (if any) evidencing ownership of each of the
Companies and the organizational documents of each of the Companies, and no
shareholder, voting, or other similar agreements are applicable to any of the
Pledged Collateral or any of any Pledgor’s rights with respect thereto, and no
such certificate, instrument or other document provides that any member
interest, partnership interest or other intangible ownership interest in any
limited liability company or partnership constituting Pledged Collateral is a
“security” within the meaning of and subject to Article 8 of the Code, except
pursuant to Section 5(f) hereof; and the organizational documents of each
Company contain no restrictions (other than restrictions that have been waived
pursuant to Section 24 hereof) on the rights of shareholders, members or
partners other than those that normally would apply to a company organized under
the laws of the jurisdiction of organization of each of the Companies.

 

5.     General Covenants.

 

Each Pledgor, jointly and severally, hereby covenants and agrees as follows:

 

(a)     Each Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; and each
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Collateral Agent;

 

(b)     Each Pledgor shall appear in and defend any action or proceeding of
which such Pledgor is aware which could reasonably be expected to affect, in any
material respect, any Pledgor’s title to, or the Collateral Agent’s interest in,
the Pledged Collateral or the proceeds thereof; provided, however, that with the
prior written consent of the Collateral Agent, such Pledgor may settle such
actions or proceedings with respect to the Pledged Collateral;

 

(c)     The books and records of each of the Pledgors and Companies, as
applicable, shall disclose the Collateral Agent’s security interest in the
Pledged Collateral;

 

(d)     To the extent, following the date hereof, any Pledgor acquires capital
stock, shares, securities, member interests, partnership interests, investment
property and other ownership interests of any of the Companies or any other
Restricted Subsidiary or any of the rights, property or securities, shares,
capital stock, member interests, partnership interests, investment property or
any other ownership interests described in the definition of Pledged Collateral
with respect to any of the Companies or any other Restricted Subsidiary, all
such ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Collateral Agent; and
each Pledgor thereupon, in confirmation thereof, shall promptly deliver all such
securities, shares, capital stock, member interests, partnership interests,
investment property and other ownership interests (to the extent such items are
certificated), to the Perfection Agent, together with undated stock powers or
other similar transfer documents, and all such control agreements, financing
statements, and any other documents necessary to implement the provisions and
purposes of this Agreement or as the Perfection Agent may request related
thereto;

 

(e)     Each Pledgor shall notify the Collateral Agent in writing within thirty
(30) calendar days after any change in any Pledgor’s chief executive office
address, legal name, or state of incorporation, formation or organization; and

 

(f)     During the term of this Agreement, no Pledgor shall permit or cause any
Company which is a limited liability company or a limited partnership to (and no
Pledgor (in its capacity as Company) shall) issue any certificates evidencing
the ownership interests of such Company or elect to treat any ownership
interests as securities that are subject to Article 8 of the Code unless such
securities are immediately delivered to the Perfection Agent upon issuance,
together with all evidence of such election and issuance and all Security
Documents as set forth in Section 3 hereof.

 

 
7

--------------------------------------------------------------------------------

 

 

6.     Other Rights With Respect to Pledged Collateral.

 

In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Agent hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Collateral Agent, at its
option and at the expense of the Pledgors, may, subject to the Intercreditor
Agreement, the Second Lien Collateral Agency Agreement, any Collateral Agency
Agreement and any other intercreditor agreement entered into in connection with
Indebtedness permitted under the Indentures: (a) transfer into its own name, or
into the name of its nominee, all or any part of the Pledged Collateral,
thereafter receiving all dividends, income or other distributions upon the
Pledged Collateral; (b) take control of and manage all or any of the Pledged
Collateral; (c) apply to the payment of any of the Secured Obligations, whether
any be due and payable or not, any moneys, including cash dividends and income
from any Pledged Collateral, now or hereafter in the hands of the Collateral
Agent or any Affiliate of the Collateral Agent, on deposit or otherwise,
belonging to any Pledgor, as the Collateral Agent in its sole discretion shall
determine; and (d) do anything which any Pledgor is required but fails to do
hereunder. The Collateral Agent shall endeavor to provide the Issuer with notice
at or about the time of the exercise of its rights pursuant to the preceding
sentence, provided that the failure to provide such notice shall not in any way
compromise or adversely affect the exercise of any rights or remedies hereunder.

 

7.     Additional Remedies Upon Event of Default.

 

Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Agent shall have, in addition to all rights
and remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Noteholder
Documents, the following rights and remedies, in each case subject to the
Intercreditor Agreement, the Second Lien Collateral Agency Agreement, any
Collateral Agency Agreement and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Indentures:

 

(a)     The Collateral Agent may, after ten (10) days’ advance notice to a
Pledgor, sell, assign, give an option or options to purchase or otherwise
dispose of such Pledgor’s Pledged Collateral or any part thereof at public or
private sale, at any of the Collateral Agent’s offices or elsewhere, for cash,
on credit or for future delivery, and upon such other terms as the Collateral
Agent may deem commercially reasonable. Each Pledgor agrees that ten (10) days’
advance notice of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. The
Collateral Agent shall not be obligated to make any sale of Pledged Collateral
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor recognizes that the
Collateral Agent may be compelled to resort to one or more private sales of the
Pledged Collateral to a restricted group of purchasers who will be obliged to
agree, among other things, to acquire such securities, shares, capital stock,
member interests, partnership interests, investment property or ownership
interests for their own account for investment and not with a view to the
distribution or resale thereof.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall be applied against the Secured
Obligations, whether or not all the same be then due and payable, as provided in
the Second Lien Collateral Agency Agreement. The Collateral Agent shall incur no
liability as a result of the sale of the Pledged Collateral, or any part
thereof, at any private sale pursuant to this Section 7 conducted in accordance
with the requirements of applicable laws. Each Pledgor hereby waives any claims
against the Collateral Agent and the other Secured Parties arising by reason of
the fact that the price at which the Pledged Collateral may have been sold at
such a private sale was less than the price that might have been obtained at a
public sale or was less than the aggregate amount of the Secured Obligations,
even if the Collateral Agent accepts the first offer received and does not offer
the Pledged Collateral to more than one offeree, provided that such private sale
is conducted in accordance with applicable laws and this Agreement. Each Pledgor
hereby agrees that in respect of any sale of any of the Pledged Collateral
pursuant to the terms hereof, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
laws, or in order to obtain any required approval of the sale or of the
purchaser by any governmental authority or official, nor shall the Collateral
Agent be liable or accountable to any Pledgor for any discount allowed by reason
of the fact that such Pledged Collateral is sold in compliance with any such
limitation or restriction.

 

8.     Collateral Agent’s Duties.

 

The powers conferred on the Collateral Agent hereunder are solely to protect its
interest (on behalf of itself, the Notes Collateral Agents, the Trustees and the
Noteholders) in the Pledged Collateral and shall not impose any duty upon it to
exercise any such powers. Except for the safe custody of any Pledged Collateral
in its possession and the accounting for moneys actually received by it
hereunder, the Collateral Agent shall have no duty as to any Pledged Collateral
or as to the taking of any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.

 

9.     Additional Pledgors.

 

It is anticipated that additional persons may from time to time become
Subsidiaries of the Issuer or a Guarantor, each of whom will be required to join
this Agreement as a Pledgor hereunder to the extent that such new Subsidiary is
required to become a Guarantor under the Indentures and owns equity interests in
any other Person that is a Restricted Subsidiary. It is acknowledged and agreed
that such new Subsidiaries of the Issuer or a Guarantor may become Pledgors
hereunder and will be bound hereby simply by executing and delivering to the
Collateral Agent a Supplemental Indenture (in the form of Exhibit B to the
Indentures) and a Joinder Agreement in the form of Exhibit B to the Security
Agreement. No notice of the addition of any Pledgor shall be required to be
given to any pre-existing Pledgor, and each Pledgor hereby consents thereto.

 

10.     No Waiver; Cumulative Remedies.

 

No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other
Noteholder Documents or by Law, rule or regulation and the Collateral Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option. Each Pledgor waives any right to require the Collateral Agent to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the Collateral
Agent’s power.

 

 
9

--------------------------------------------------------------------------------

 

 

11.     Waivers.

 

Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:

 

(i)     All notices, disclosures and demands of any nature which otherwise might
be required from time to time to preserve intact any rights against such
Pledgor, including the following: any notice of any event or circumstance
described in the immediately preceding Section hereof; any notice required by
any law, regulation or order now or hereafter in effect in any jurisdiction; any
notice of nonpayment, nonperformance, dishonor, or protest under any Noteholder
Document or any of the Secured Obligations; any notice of the incurrence of any
Secured Obligation; any notice of any default or any failure on the part of such
Pledgor or the Issuer or any other Person to comply with any Noteholder Document
or any of the Secured Obligations or any requirement pertaining to any direct or
indirect security for any of the Secured Obligations; and any notice or other
information pertaining to the business, operations, condition (financial or
otherwise), or prospects of the Issuer or any other Person;

 

(ii)     Any right to any marshalling of assets, to the filing of any claim
against such Pledgor or the Issuer or any other Person in the event of any
bankruptcy, insolvency, reorganization, or similar proceeding, or to the
exercise against such Pledgor or the Issuer, or any other Person of any other
right or remedy under or in connection with any Noteholder Document or any of
the Secured Obligations or any direct or indirect security for any of the
Secured Obligations; any requirement of promptness or diligence on the part of
the Collateral Agent, the Notes Collateral Agents, the Trustees, the Noteholders
or any other Person; any requirement to exhaust any remedies under or in
connection with, or to mitigate the damages resulting from default under, any
Noteholder Document or any of the Secured Obligations or any direct or indirect
security for any of the Secured Obligations; any benefit of any statute of
limitations; and any requirement of acceptance of this Agreement or any other
Noteholder Document, and any requirement that any Pledgor receive notice of any
such acceptance; and

 

(iii)     Any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including anti-deficiency laws, “one action” laws, or the like), or by reason
of any election of remedies or other action or inaction by the Collateral Agent,
the Notes Collateral Agents, the Trustees or the Noteholders (including
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Secured
Obligations), which results in denial or impairment of the right of the
Collateral Agent, the Trustees or the Noteholders to seek a deficiency against
the Issuer or any other Person or which otherwise discharges or impairs any of
the Secured Obligations.

 

12.     Assignment.

 

All rights of the Collateral Agent under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, that no Pledgor may assign
or transfer any of its rights and obligations hereunder or any interest herein,
and any such purported assignment or transfer shall be null and void.

 

 
10

--------------------------------------------------------------------------------

 

 

13.     Severability.

 

Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).

 

14.     Governing Law.

 

This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.

 

15.     Notices.

 

All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in Section
13.03 of the 9.125% Indenture and 13.3 of the 10.000% Indenture, and the
Pledgors (in their capacity as Pledgors and in their capacity as Companies)
shall simultaneously send to the Collateral Agent any notices such Pledgor or
such Company delivers to each other regarding any of the Pledged Collateral.

 

16.     Specific Performance.

 

Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Agent hereunder and under the other Noteholder Documents, because
the Collateral Agent’s remedies at law for failure of any Pledgor to comply with
the provisions hereof relating to the Collateral Agent’s rights (i) to inspect
the books and records related to the Pledged Collateral, (ii) to receive the
various notifications any Pledgor is required to deliver hereunder, (iii) to
obtain copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the Collateral Agent its attorney-in-fact and (v) to
enforce the Collateral Agent’s remedies hereunder, would be inadequate and that
any such failure would not be adequately compensable in damages, such Pledgor
agrees that each such provision hereof may be specifically enforced, subject to
the Intercreditor Agreement and the Second Lien Collateral Agency Agreement.

 

17.     Voting Rights in Respect of the Pledged Collateral.

 

So long as no Event of Default shall occur and be continuing under the
Indentures, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Noteholder
Documents; provided, however, that such Pledgor will not exercise or will
refrain from exercising any such voting and other consensual right pertaining to
the Pledged Collateral, as the case may be, if such action would have a material
adverse effect on the value of any Pledged Collateral. At any time and from time
to time, after and during the continuation of an Event of Default, no Pledgor
shall be permitted to exercise any of its respective voting and other consensual
rights whatsoever pertaining to the Pledged Collateral or any part thereof;
provided, however, in addition to the other rights with respect to the Pledged
Collateral granted to the Collateral Agent, the Trustees and the Noteholders for
the benefit of itself, the Notes Collateral Agents, the Trustees and the
Noteholders, hereunder, at any time and from time to time, after and during the
continuation of an Event of Default and subject to the provisions of the
Intercreditor Agreement, the Second Lien Collateral Agency Agreement, any
Collateral Agency Agreement and any other intercreditor agreement entered into
in connection with Indebtedness permitted under the Indentures, the Collateral
Agent may exercise any and all voting and other consensual rights of each and
every Pledgor pertaining to the Pledged Collateral or any part thereof. The
Collateral Agent shall endeavor to provide the Issuer with notice at or about
the time of the exercise by Collateral Agent of the voting or other consensual
rights of such Pledgor pertaining to the Pledged Collateral, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of Collateral Agent’s rights or remedies hereunder. Without
limiting the generality of the foregoing and in addition thereto, Pledgors shall
not vote to enable, or take any other action to permit, any Company to: (i)
issue any other ownership interests of any nature or to issue any other
securities, investment property or other ownership interests convertible into or
granting the right to purchase or exchange for any other ownership interests of
any nature of any such Company, except as permitted by the Indentures; or (ii)
enter into any agreement or undertaking restricting the right or ability of such
Pledgor or the Collateral Agent to sell, assign or transfer any of the Pledged
Collateral without the Collateral Agent’s prior written consent, except as
permitted by the Indentures.

 

 
11

--------------------------------------------------------------------------------

 

 

18.     Consent to Jurisdiction.

 

Each Pledgor (as a Pledgor and as a Company) hereby irrevocably and
unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Pledgor at its
address referred to in Section 8.02 of the Security Agreement or at such other
address of which the Collateral Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

19.     Waiver of Jury Trial.

 

EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY), EACH
OF THE COMPANIES AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF, THE TRUSTEES,
THE NOTES COLLATERAL AGENTS AND THE NOTEHOLDERS, HEREBY WAIVES ANY RIGHT IT MAY
HAVE TO A TRIAL BY A JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS OR TRANSACTIONS RELATING THERETO.

 

 
12

--------------------------------------------------------------------------------

 

 

20.     Entire Agreement; Amendments.

 

(a)     This Agreement and the other Noteholder Documents constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to a grant of a security interest in
the Pledged Collateral by any Pledgor to the Collateral Agent.

 

(b)     At any time after the initial execution and delivery of this Agreement
to the Collateral Agent, the Notes Collateral Agents, the Trustees and the
Noteholders, additional Persons may become parties to this Agreement and thereby
acquire the duties and rights of being Pledgors hereunder by executing and
delivering to the Collateral Agent a Joinder Agreement pursuant to the Security
Agreement. No notice of the addition of any Pledgor shall be required to be
given to any pre-existing Pledgor and each Pledgor hereby consents thereto.

 

(c)     Except as expressly provided in (i) Section 9.01 of the 9.125% Indenture
and Section 9.1 of the 10.000% Indenture, (ii) Section 9 with respect to
additional Pledgors, (iii) Section 21 with respect to the release of Pledgors
and Companies, (iv) Section 11.04 of the 9.125% Indenture and Section 11.4 of
the 10.000% Indenture and (v) Section 8.01 of the Security Agreement, this
Agreement may not be amended or supplemented except by a writing signed by the
Collateral Agent and the Pledgors.

 

21.     Automatic Release of Related Collateral and Equity.

 

At any time after the initial execution and delivery of this Agreement to the
Collateral Agent, the Pledgors and their respective Pledged Collateral and the
Companies and K. Hovnanian JV Holdings, L.L.C. may be released from this
Agreement in accordance with and pursuant to Section 11.04 of the 9.125%
Indenture and Section 11.4 of the 10.000% Indenture, or at the times and to the
extent required by the Intercreditor Agreement and the Second Lien Collateral
Agency Agreement. No notice of such release of any Pledgor or such Pledgor’s
Pledged Collateral shall be required to be given to any other Pledgor and each
Pledgor hereby consents thereto.

 

22.     Counterparts; Electronic Transmission of Signatures.

 

This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail” or “portable document folio” (“pdf”)) transmission to
the Collateral Agent of the signature pages hereof purporting to be signed on
behalf of any Pledgor shall constitute effective and binding execution and
delivery hereof by such Pledgor.

 

23.     Construction.

 

The rules of construction contained in Section 1.02 of the 9.125% Indenture and
Section 1.2 of the 10.000% Indenture apply to this Agreement.

 

24.     Waiver of Restrictions.

 

Each Pledgor agrees that any restriction on transfer (if any) of the Pledged
Collateral contained in the organizational documents to which such Pledgor is a
party, is hereby waived, and further agrees that any such restriction does not
apply to the grant of security interest made hereunder or to any transfer of the
Pledged Collateral to a Secured Party or any third party in connection with an
exercise of remedies hereunder.

 

 
13

--------------------------------------------------------------------------------

 

 

25.     Intercreditor Agreement and the Second Lien Collateral Agency Agreement.

 

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent hereunder are subject to the
provisions of the Intercreditor Agreement and the Second Lien Collateral Agency
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern. In the event of any conflict between the terms of the Second Lien
Collateral Agency Agreement and this Agreement, the terms of the Second Lien
Collateral Agency Agreement shall govern.

 

26.     Collateral Agent Privileges, Powers and Immunities.

 

In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as Collateral Agent under the Indentures and the
Second Lien Collateral Agency Agreement. The Collateral Agent shall take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in this Agreement in accordance with, and subject to, the
Indentures (it being understood and agreed that the actions and directions set
forth in Section 9.01 of the 9.125% Indenture and Section 9.1 of the 10.000%
Indenture are not discretionary) and the Second Lien Collateral Agency
Agreement. Notwithstanding anything to the contrary contained herein and
notwithstanding anything contained in Section 9-207 of the New York UCC, the
Collateral Agent shall have no responsibility for the creation, perfection,
priority, sufficiency or protection of any liens securing Secured Obligations
(including, but not limited to, no obligation to prepare, record, file,
re-record or re-file any financing statement, continuation statement or other
instrument in any public office). The permissive rights and authorizations of
the Collateral Agent hereunder shall not be construed as duties. The Collateral
Agent shall be entitled to exercise its powers and duties hereunder through
designees, specialists, experts or other appointees selected by it with due care
and shall not be liable for the negligence or misconduct of such appointees.

 

 

[SIGNATURE PAGES FOLLOW]

 

 
14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

 

  WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent              

By:

/s/ John T. Needham, Jr.

    Name: John T. Needham, Jr.     Title: Vice President

 

 

[Signature Page to Second Lien Pledge Agreement]

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

 

 Pledgors:

 

  K. HOVNANIAN ENTERPRISES, INC.        

By:

/s/ David Bachstetter

    Name: David Bachstetter     Title: Vice-President—Finance and Treasurer

 

 

  HOVNANIAN ENTERPRISES, INC.        

By:

/s/ David Bachstetter

    Name: David Bachstetter     Title: Vice-President—Finance and Treasurer

   

  

  K. HOV IP, II, INC.        

By:

/s/ David Bachstetter

    Name: David Bachstetter     Title: Vice-President—Finance and Treasurer

 

 

  ON BEHALF OF EACH OTHER ENTITY NAMED   IN SCHEDULE A HERETO        

By:

/s/ David Bachstetter

    Name: David Bachstetter     Title: Vice-President—Finance and Treasurer

 

 

[Signature Page to Second Lien Pledge Agreement]

 

 
 

--------------------------------------------------------------------------------

 

  

SCHEDULE A

TO

PLEDGE AGREEMENT

 

Arbor Trails, LLC

Builder Services NJ, L.L.C.

Builder Services PA, L.L.C.

Eastern National Title Agency, LLC

Eastern Title Agency of Illinois, LLC

EASTERN TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

Founders Title Agency of Maryland, L.L.C.

FOUNDERS TITLE AGENCY, INC.

Glenrise Grove, L.L.C.

Governor's Abstract Co., Inc.

Homebuyers Financial Services, L.L.C.

HOVNANIAN Developments OF FLORIDA, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

Hovnanian Land Investment Group of Maryland, L.L.C.

Hovnanian Land Investment Group, L.L.C.

K. Hovnanian Aberdeen, LLC

K. Hovnanian Acquisitions, Inc.

K. Hovnanian at 240 Missouri, LLC

K. Hovnanian at 4S, LLC

K. Hovnanian at Aire on McDowell, LLC

K. Hovnanian at Aliso, LLC

K. Hovnanian at Allentown, L.L.C.

K. Hovnanian at Andalusia, LLC

K. Hovnanian at Asbury Park Urban Renewal, LLC

K. Hovnanian at Ashby Place, LLC

K. HOVNANIAN AT AVENUE ONE, L.L.C.

K. Hovnanian at Bakersfield 463, L.L.C.

K. Hovnanian at Barnegat I, L.L.C.

K. Hovnanian at Barnegat II, L.L.C.

K. Hovnanian at Beacon Park Area 129, LLC

K. Hovnanian at Beacon Park Area 137, LLC

K. Hovnanian at Bella Lago, LLC

K. Hovnanian at Blackstone, LLC

K. Hovnanian at Boca Dunes, LLC

K. Hovnanian at Branchburg II, LLC

K. Hovnanian at Branchburg, L.L.C.

K. Hovnanian at Branchburg-Vollers, LLC

K. Hovnanian at Brenford Station, LLC

K. Hovnanian at Bridgeport, Inc.

K. Hovnanian at Bridgewater I, L.L.C.

K. Hovnanian at Bridgewater II, LLC

K. Hovnanian at Burch Kove, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

K. Hovnanian at Campton Prairie, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. Hovnanian at Carlsbad, LLC

K. Hovnanian at Catania, LLC

K. Hovnanian at Caton's Reserve, LLC

K. Hovnanian at Cedar Grove III, L.L.C.

K. Hovnanian at Cedar Grove Urban Renewal, LLC

K. Hovnanian at Cedar Lane, LLC

K. Hovnanian at Charter Way, LLC

K. Hovnanian at Chesterfield, L.L.C.

K. Hovnanian at Christina Court, LLC

K. Hovnanian at Cielo, L.L.C.

K. Hovnanian at Coastline, L.L.C.

K. Hovnanian at Coosaw Point, LLC

K. Hovnanian at Coral Lago, LLC

K. Hovnanian at Cortez Hill, LLC

K. Hovnanian at Denville, L.L.C.

K. Hovnanian at Deptford Township, L.L.C.

K. Hovnanian at Dominguez Hills, Inc.

K. Hovnanian at Doylestown, LLC

K. Hovnanian at East Brandywine, L.L.C.

K. Hovnanian at East Brunswick III, LLC

K. Hovnanian at East Brunswick, LLC

K. Hovnanian at East Windsor, LLC

K. Hovnanian at Eden Terrace, L.L.C.

K. Hovnanian at Edgewater II, L.L.C.

K. Hovnanian at Edgewater, L.L.C.

K. Hovnanian at Egg Harbor Township II, L.L.C.

K. Hovnanian at Egg Harbor Township, L.L.C.

K. Hovnanian at El Dorado Ranch II, L.L.C.

K. Hovnanian at El Dorado Ranch, L.L.C.

K. Hovnanian at Estates at Wheatlands, LLC

K. Hovnanian at Evergreen, L.L.C.

K. Hovnanian at Evesham, LLC

K. Hovnanian at Fairfield Ridge, LLC

K. Hovnanian at Fiddyment Ranch, LLC

K. Hovnanian at Fifth Avenue, L.L.C.

K. Hovnanian at Florence I, L.L.C.

K. Hovnanian at Florence II, L.L.C.

K. Hovnanian at Forest Meadows, L.L.C.

K. Hovnanian at Fox Path at Hampton Lake, LLC

K. Hovnanian at Franklin II, L.L.C.

K. Hovnanian at Franklin, L.L.C.

K. Hovnanian at Freehold Township III, LLC

K. Hovnanian at Fresno, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Gallery, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. Hovnanian at Geneva Meadows, LLC

K. Hovnanian at Gilroy 60, LLC

K. Hovnanian at Gilroy, LLC

K. Hovnanian at Great Notch, L.L.C.

K. Hovnanian at Hackettstown II, L.L.C.

K. Hovnanian at Hampton Cove, LLC

K. Hovnanian at Hampton Lake, LLC

K. Hovnanian at Hanover Estates, LLC

K. Hovnanian at Hershey's Mill, Inc.

K. Hovnanian at Hidden Brook, LLC

K. Hovnanian at Hillsborough, LLC

K. Hovnanian at Hilltop Reserve II, LLC

K. Hovnanian at Hilltop Reserve, LLC

K. Hovnanian at Howell II, LLC

K. Hovnanian at Howell III, LLC

K. Hovnanian at Howell, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. Hovnanian at Huntfield, LLC

K. Hovnanian at Indian Wells, LLC

K. Hovnanian at Island Lake, LLC

K. Hovnanian at Jackson I, L.L.C.

K. Hovnanian at Jackson, L.L.C.

K. Hovnanian at Jaeger Ranch, LLC

K. Hovnanian at Jersey City IV, L.L.C.

K. Hovnanian at Keyport, L.L.C.

K. Hovnanian at La Costa Greens, L.L.C.

K. Hovnanian at La Laguna, L.L.C.

K. Hovnanian at Lake Burden, LLC

K. Hovnanian at Lake LeClare, LLC

K. Hovnanian at Lake Rancho Viejo, LLC

K. Hovnanian at Lake Ridge Estates, LLC

K. Hovnanian at Lake Terrapin, L.L.C.

K. Hovnanian at Lee Square, L.L.C.

K. Hovnanian at Lenah Woods, LLC

K. Hovnanian at Lily Orchard, LLC

K. Hovnanian at Link Farm, LLC

K. Hovnanian at Little Egg Harbor Township II, L.L.C.

K. Hovnanian at Little Egg Harbor, L.L.C

K. Hovnanian at Lower Macungie Township I, L.L.C.

K. Hovnanian at Lower Macungie Township II, L.L.C.

K. Hovnanian at Lower Makefield Township I, L.L.C.

K. Hovnanian at Lower Moreland II, L.L.C.

K. Hovnanian at Magnolia Place, LLC

K. Hovnanian at Mahwah VI, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Main Street Square, LLC

K. Hovnanian at Malan Park, L.L.C.

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. Hovnanian at Manalapan III, L.L.C.

K. Hovnanian at Manalapan V, LLC

K. Hovnanian at Manalapan VI, LLC

K. Hovnanian at Mansfield II, L.L.C.

K. Hovnanian at Manteca, LLC

K. Hovnanian at Maple Avenue, L.L.C.

K. Hovnanian at Marlboro IX, LLC

K. Hovnanian at Marlboro Township IX, L.L.C.

K. Hovnanian at Marlboro Township V, L.L.C.

K. Hovnanian at Marlboro Township VIII, L.L.C.

K. Hovnanian at Marlboro VI, L.L.C.

K. Hovnanian at Marple, LLC

K. Hovnanian at Meadowridge Villas, LLC

K. Hovnanian at Melanie Meadows, LLC

K. Hovnanian at Mendham Township, L.L.C.

K. Hovnanian at Middle Township II, L.L.C.

K. Hovnanian at Middle Township, L.L.C.

K. Hovnanian at Middletown II, L.L.C.

K. Hovnanian at Middletown III, LLC

K. Hovnanian at Middletown, LLC

K. Hovnanian at Millville I, L.L.C.

K. Hovnanian at Millville II, L.L.C.

K. Hovnanian at Monroe IV, L.L.C.

K. Hovnanian at Monroe NJ II, LLC

K. Hovnanian at Monroe NJ III, LLC

K. Hovnanian at Monroe NJ, L.L.C.

K. Hovnanian at Montgomery, LLC

K. Hovnanian at Montvale II, LLC

K. Hovnanian at Montvale, L.L.C.

K. Hovnanian at Morris Twp, LLC

K. Hovnanian at Mt. Laurel, LLC

K. Hovnanian at Muirfield, LLC

K. Hovnanian at North Bergen. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. Hovnanian at North Caldwell II, L.L.C.

K. Hovnanian at North Caldwell III, L.L.C.

K. Hovnanian at North Caldwell IV, L.L.C.

K. Hovnanian at North Wildwood, L.L.C.

K. Hovnanian at Northampton, L.L.C.

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

K. Hovnanian at Northfield, L.L.C.

K. Hovnanian at Northridge Estates, LLC

K. Hovnanian at Norton Lake LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Nottingham Meadows, LLC

K. Hovnanian at Oak Pointe, LLC

K. Hovnanian at Ocean Township, Inc

K. Hovnanian at Ocean View Beach Club, LLC

K. Hovnanian at Oceanport, L.L.C.

K. Hovnanian at Old Bridge, L.L.C.

K. Hovnanian at Palm Valley, L.L.C.

K. Hovnanian at Parkside, LLC

K. Hovnanian at Parsippany, L.L.C.

K. Hovnanian at Pavilion Park, LLC

K. Hovnanian at Piazza D'Oro, L.L.C.

K. Hovnanian at Piazza Serena, L.L.C

K. Hovnanian at Pickett Reserve, LLC

K. Hovnanian at Pittsgrove, L.L.C.

K. Hovnanian at Plantation Lakes, L.L.C.

K. Hovnanian at Pointe 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. Hovnanian at Positano, LLC

K. Hovnanian at Prado, L.L.C.

K. Hovnanian at Prairie Pointe, LLC

K. Hovnanian at Quail Creek, L.L.C.

K. Hovnanian at Rancho Cabrillo, LLC

K. Hovnanian at Randolph I, L.L.C.

K. HOVNANIAN AT RAPHO, L.L.C

K. Hovnanian at Redtail, LLC

K. Hovnanian at Reserves at Wheatlands, LLC

K. Hovnanian at Residence at Discovery Square, LLC

K. Hovnanian at Ridgemont, L.L.C.

K. Hovnanian at Rock Ledge, LLC

K. Hovnanian at Roderuck, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. Hovnanian at Sage, L.L.C.

K. Hovnanian at Sagebrook, LLC

K. Hovnanian at Santa Nella, LLC

K. Hovnanian at Sawmill, Inc.

K. Hovnanian at Scotch Plains, L.L.C.

K. Hovnanian at Seasons Landing, LLC

K. Hovnanian at Sheldon Grove, LLC

K. Hovnanian at Shrewsbury, LLC

K. Hovnanian at Signal Hill, LLC

K. Hovnanian at Silver Spring, L.L.C.

K. Hovnanian at Silverstone, LLC

K. Hovnanian at Skye Isle, LLC

K. Hovnanian at Skye on McDowell, LLC

K. Hovnanian at Smithville, Inc.

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian at Somerset, LLC

K. Hovnanian at South Brunswick II, LLC

K. Hovnanian at South Brunswick III, LLC

K. Hovnanian at South Brunswick, L.L.C.

K. Hovnanian at Stanton, LLC

K. Hovnanian at Station Square, L.L.C.

K. Hovnanian at Summerlake, LLC

K. Hovnanian at Sunridge Park, LLC

K. Hovnanian at Sunrise Trail II, LLC

K. Hovnanian at Sunrise Trail III, LLC

K. Hovnanian at Terra Bella Two, LLC

K. Hovnanian at The Commons at Richmond Hill, LLC

K. Hovnanian at The Crosby, LLC

K. Hovnanian at The Monarch, L.L.C.

K. Hovnanian at The Promenade at Beaver Creek, LLC

K. Hovnanian at Thompson Ranch, LLC

K. Hovnanian at Trafford Place, LLC

K. Hovnanian at Trail Ridge, LLC

K. Hovnanian at Upper Providence, LLC

K. Hovnanian at Upper Uwchlan II, L.L.C.

K. Hovnanian at Upper Uwchlan, L.L.C.

K. Hovnanian at Valle Del Sol, LLC

K. Hovnanian at Verona Estates, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. Hovnanian at Victorville, L.L.C.

K. Hovnanian at Vineyard Heights, LLC

K. Hovnanian at Vista Del Sol, L.L.C.

K. Hovnanian at Waldwick, LLC

K. Hovnanian at Walkers Grove, LLC

K. Hovnanian at Warren Township II, LLC

K. Hovnanian at Warren Township, L.L.C.

K. Hovnanian at Waterstone, LLC

K. Hovnanian at Wayne IX, L.L.C.

K. Hovnanian at West View Estates, L.L.C.

K. Hovnanian at Westbrook, LLC

K. Hovnanian at Westshore, LLC

K. Hovnanian at Wheeler Ranch, LLC

K. Hovnanian at Wheeler Woods, LLC

K. Hovnanian at Whitemarsh, LLC

K. Hovnanian at Wildwood Bayside, L.L.C.

K. Hovnanian at Woodcreek West, LLC

K. Hovnanian at Woolwich I, L.L.C.

K. Hovnanian Belden Pointe, LLC

K. Hovnanian Belmont Reserve, LLC

K. Hovnanian Cambridge Homes, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian Classics, L.L.C.

K. Hovnanian Communities, Inc.

K. Hovnanian Companies of California, Inc.

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. Hovnanian Companies of Pennsylvania, Inc.

K. Hovnanian Companies of Southern California, Inc.

K. Hovnanian Companies, LLC

K. Hovnanian Construction II, Inc

K. Hovnanian Construction III, Inc

K. Hovnanian Construction Management, Inc.

K. Hovnanian Contractors of Ohio, LLC

K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.

K. Hovnanian Cypress Key, LLC

K. HOVNANIAN Developments OF ARIZONA, INC.

K. Hovnanian Developments of California, Inc.

K. HOVNANIAN Developments OF D.C., INC.

K. HOVNANIAN Developments OF DELAWARE, INC.

K. Hovnanian Developments of Georgia, Inc.

K. Hovnanian Developments of Illinois, Inc.

K. Hovnanian Developments of Kentucky, Inc.

K. HOVNANIAN Developments OF MARYLAND, INC.

K. Hovnanian Developments of Minnesota, Inc.

K. Hovnanian Developments of New Jersey II, Inc.

K. Hovnanian Developments of New Jersey, Inc.

K. HOVNANIAN Developments OF NEW YORK, INC.

K. Hovnanian Developments of North Carolina, Inc.

K. Hovnanian Developments of Ohio, Inc.

K. Hovnanian Developments of Pennsylvania, Inc.

K. Hovnanian Developments of South Carolina, Inc.

K. Hovnanian Developments of Texas, Inc.

K. Hovnanian Developments of Virginia, Inc.

K. Hovnanian Developments of West Virginia, Inc.

K. Hovnanian DFW Auburn Farms, LLC

K. Hovnanian DFW Belmont, LLC

K. Hovnanian DFW Harmon Farms, LLC

K. Hovnanian DFW Heritage Crossing, LLC

K. Hovnanian DFW Homestead, LLC

K. Hovnanian DFW Inspiration, LLC

K. Hovnanian DFW Lexington, LLC

K. Hovnanian DFW Liberty Crossing, LLC

K. Hovnanian DFW Light Farms II, LLC

K. Hovnanian DFW Light Farms, LLC

K. Hovnanian DFW Midtown Park, LLC

K. Hovnanian DFW Palisades, LLC

K. Hovnanian DFW Parkside, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian DFW Ridgeview, LLC

K. Hovnanian DFW Seventeen Lakes, LLC

K. Hovnanian DFW Trailwood, LLC

K. Hovnanian DFW Villas at Mustang Park, LLC

K. Hovnanian DFW Wellington, LLC

K. Hovnanian DFW Wildridge, LLC

K. Hovnanian Eastern Pennsylvania, L.L.C.

K. Hovnanian Edgebrook, LLC

K. Hovnanian Estates at Regency, L.L.C.

K. Hovnanian Estates at Wekiva, LLC

K. Hovnanian Falls Pointe, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. Hovnanian Florida Realty, L.L.C.

K. Hovnanian Forest Valley, LLC

K. Hovnanian Four Seasons @ Historic Virginia, LLC

K. Hovnanian Four Seasons at Gold Hill, LLC

K. Hovnanian Grand Cypress, LLC

K. Hovnanian Grandefield, LLC

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. Hovnanian Hamptons at Oak Creek II, L.L.C.

K. Hovnanian Hidden Hollow, LLC

K. Hovnanian Highland Ridge, LLC

K. Hovnanian Holdings NJ, L.L.C.

K. Hovnanian Homes - DFW, L.L.C.

K. Hovnanian Homes at Brook Manor, LLC

K. Hovnanian Homes at Burke Junction, LLC

K. Hovnanian Homes at Camp Springs, L.L.C.

K. Hovnanian Homes at Creekside, LLC

K. Hovnanian Homes at Forest Run, L.L.C.

K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C.

K. Hovnanian Homes at Greenway Farm, L.L.C.

K. Hovnanian Homes at Jones Station 1, L.L.C.

K. Hovnanian Homes at Leigh Mill, LLC

K. Hovnanian Homes at Maxwell Place, L.L.C.

K. Hovnanian Homes at Reedy Creek, LLC

K. Hovnanian Homes at Russett, L.L.C.

K. Hovnanian Homes at Salt Creek Landing, LLC

K. Hovnanian Homes at Shell Hall, LLC

K. Hovnanian Homes at St. James Place, LLC

K. Hovnanian Homes at The Abby, LLC

K. Hovnanian Homes at the Highlands, LLC

K. Hovnanian Homes at The Paddocks, LLC

K. Hovnanian Homes at Thompson's Grant, LLC

K. Hovnanian Homes at Willowsford Grant, LLC

K. Hovnanian Homes at Willowsford Greens, LLC

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian Homes Northern California, Inc.

K. Hovnanian Homes of D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

K. Hovnanian Homes of Georgia, L.L.C.

K. Hovnanian Homes of Houston, L.L.C.

K. Hovnanian Homes of Longacre Village, L.L.C.

K. Hovnanian Homes of Maryland, L.L.C.

K. Hovnanian Homes of Minnesota at Arbor Creek, LLC

K. Hovnanian Homes of Minnesota at Autumn Meadows, LLC

K. Hovnanian Homes of Minnesota at Brynwood, LLC

K. Hovnanian Homes of Minnesota at Cedar Hollow, LLC

K. Hovnanian Homes of Minnesota at Founder's Ridge, LLC

K. Hovnanian Homes of Minnesota at Harpers Street Woods, LLC

K. Hovnanian Homes of Minnesota at Oaks of Oxbow, LLC

K. Hovnanian Homes of Minnesota at Regent's Point, LLC

K. Hovnanian Homes of Minnesota, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. Hovnanian Homes of South Carolina, LLC

K. Hovnanian Homes of Virginia, Inc.

K. Hovnanian Homes of West Virginia, L.L.C.

K. Hovnanian Houston City Heights, LLC

K. Hovnanian Indian Trails, LLC

K. Hovnanian LaDue Reserve, LLC

K. Hovnanian Lakes of Green, LLC

K. Hovnanian Legacy at Via Bella, LLC

K. Hovnanian Liberty on Bluff Creek, LLC

K. Hovnanian Manalapan Acquisition, LLC

K. Hovnanian Monarch Grove, LLC

K. Hovnanian North Central Acquisitions, L.L.C.

K. Hovnanian North Jersey Acquisitions, L.L.C.

K. Hovnanian Northeast Services, L.L.C.

K. Hovnanian Northpointe 40s, LLC

K. Hovnanian of Houston II, L.L.C.

K. Hovnanian of Ohio, LLC

K. Hovnanian Ohio Realty, L.L.C.

K. Hovnanian PA Real Estate, Inc.

K. Hovnanian Pennsylvania Acquisitions, L.L.C.

K. Hovnanian Port Imperial Urban Renewal, Inc.

K. Hovnanian Properties of Red Bank, Inc.

K. Hovnanian Reynolds Ranch, LLC

K. Hovnanian Rivendale, LLC

K. Hovnanian Riverside, LLC

K. Hovnanian Schady Reserve, LLC

K. Hovnanian Sherwood at Regency, LLC

K. Hovnanian Shore Acquisitions, L.L.C.

 

 
 

--------------------------------------------------------------------------------

 

 

K. Hovnanian South Fork, LLC

K. Hovnanian South Jersey Acquisitions, L.L.C.

K. Hovnanian Southern New Jersey, L.L.C.

K. Hovnanian Sterling Ranch, LLC

K. Hovnanian Summit Holdings, L.L.C.

K. Hovnanian Summit Homes of Kentucky, L.L.C.

K. Hovnanian Summit Homes of Pennsylvania, L.L.C.

K. Hovnanian Summit Homes of West Virginia, L.L.C.

K. Hovnanian Summit Homes, L.L.C.

K. Hovnanian T&C Homes at Florida, L.L.C.

K. Hovnanian T&C Homes at Illinois, L.L.C.

K. Hovnanian Timbres at Elm Creek, LLC

K. Hovnanian Union Park, LLC

K. Hovnanian Venture I, L.L.C.

K. Hovnanian Village Glen, LLC

K. Hovnanian Waterbury, LLC

K. Hovnanian White Road, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

K. Hovnanian Woodland Pointe, LLC

K. Hovnanian Woodridge Place, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. Hovnanian's Four Seasons at Beaumont, LLC

K. Hovnanian's Four Seasons at Briargate, LLC

K. HOVNANIAN'S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

K. Hovnanian's Four Seasons at Hemet, LLC

K. Hovnanian's Four Seasons at Kent Island Condominiums, L.L.C.

K. Hovnanian's Four Seasons at Kent Island, L.L.C.

K. Hovnanian's Four Seasons at Los Banos, LLC

K. Hovnanian's Four Seasons at Moreno Valley, L.L.C.

K. Hovnanian's Four Seasons at New Kent Vineyards, L.L.C.

K. Hovnanian's Four Seasons at Palm Springs, LLC

K. HOVNANIAN'S FOUR SEASONS AT RENAISSANCE, L.L.C.

K. Hovnanian's Four Seasons at Rush Creek II, LLC

K. Hovnanian's Four Seasons at Rush Creek, L.L.C.

K. Hovnanian's Four Seasons at Silver Maple Farm, L.L.C.

K. Hovnanian's Four Seasons at St. Margarets Landing, L.L.C.

K. Hovnanian's Four Seasons at The Manor II, LLC

K. Hovnanian's Four Seasons at The Manor, LLC

K. Hovnanian's Parkside at Towngate, L.L.C.

K. Hovnanian's Veranda at RiverPark II, LLC

K. Hovnanian's Veranda at RiverPark, LLC

KHH Shell Hall Loan Acquisition, LLC

LANDARAMA, INC.

LAUREL HIGHLANDS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M at Chesterfield, L.L.C.

 

 
 

--------------------------------------------------------------------------------

 

 

M&M AT Crescent Court, L.L.C.

M&M at West Orange, L.L.C.

Matzel & Mumford at Egg Harbor, L.L.C.

MCNJ, Inc.

Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.

Midwest Building Products & Contractor Services of West Virginia, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

New Home Realty, LLC

New Land Title Agency, L.L.C.

PADDOCKS, L.L.C.

PARK TITLE COMPANY, LLC

Pine Ayr, LLC

Ridgemore Utility, L.L.C.

SEABROOK ACCUMULATION CORPORATION

Shell Hall Club Amenity Acquisition, LLC

Shell Hall Land Acquisition, LLC

STONEBROOK HOMES, INC.

Terrapin Realty, L.L.C.

The Matzel & Mumford Organization, Inc

Washington Homes, Inc.

WESTMINSTER HOMES, INC.

WH PROPERTIES, INC.

WOODMORE RESIDENTIAL, L.L.C.

WTC VENTURES, L.L.C.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

Actions to Perfect




 

1.

With respect to each Pledgor organized under the laws of the state of Arizona as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Arizona Secretary of State.

   

2.

With respect to each Pledgor organized under the laws of the state of California
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the California Secretary of State.

   

3.

With respect to each Pledgor organized under the laws of the state of Delaware
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Delaware Secretary of State.

   

4.

With respect to each Pledgor organized under the laws of the District of
Columbia as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the District of Columbia Recorder of Deeds.

   

5.

With respect to each Pledgor organized under the laws of the state of Florida as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Florida Secured Transaction Registry.

   

6.

With respect to each Pledgor organized under the laws of the state of Georgia as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Office of the Clerk of Superior Court of any County of
Georgia.

   

7.

With respect to each Pledgor organized under the laws of the state of Illinois
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Illinois Secretary of State.

   

8.

With respect to each Pledgor organized under the laws of the state of Kentucky
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Kentucky Secretary of State.

   

9.

With respect to each Pledgor organized under the laws of the state of Maryland
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Maryland State Department of Assessments and Taxation.

   

10.

With respect to each Pledgor organized under the laws of the state of Minnesota
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Minnesota Secretary of State.

 

 
 

--------------------------------------------------------------------------------

 

 

11.

With respect to each Pledgor organized under the laws of the state of New Jersey
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the New Jersey Division of Commercial Recording.

   

12.

With respect to each Pledgor organized under the laws of the state of New York
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the New York Secretary of State.

   

13.

With respect to each Pledgor organized under the laws of the state of North
Carolina as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the North Carolina Secretary of State.

   

14.

With respect to each Pledgor organized under the laws of the state of Ohio as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Ohio Secretary of State.

   

15.

With respect to each Pledgor organized under the laws of the state of
Pennsylvania as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the Pennsylvania Secretary of the Commonwealth.

   

16.

With respect to each Pledgor organized under the laws of the state of South
Carolina as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the South Carolina Secretary of State.

   

17.

With respect to each Pledgor organized under the laws of the state of Texas as
identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Texas Secretary of State.

   

18.

With respect to each Pledgor organized under the laws of the state of Virginia
as identified on Schedule 2(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Pledged
Collateral with the Virginia State Corporation Commission.

   

19.

With respect to each Pledgor organized under the laws of the state of West
Virginia as identified on Schedule 2(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Pledged Collateral with the West Virginia Secretary of State.

   

20.

With respect to the Pledged Collateral constituting certificated securities,
delivery of the certificates representing such Pledged Collateral to the
Perfection Agent in registered form, indorsed in blank, by an effective
endorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement.

 